TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00775-CV




Allan R. McCormack, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. 322270126, HONORABLE DARLENE BYRNE, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N


                        Appellant Allan R. McCormack filed his notice of appeal on November 23, 2005, and
the appellate record was filed on December 23, 2005.  On April 11, 2006, the Clerk of this Court sent
notice to McCormack that his brief was overdue and that his appeal would be dismissed for want of
prosecution if he did not respond to this Court by April 21, 2006.  To date, appellant has not
responded to this Court’s notice.  Accordingly, we dismiss the appeal for want of prosecution.  Tex.
R. App. P. 42.3(b), (c).
 
                                                                        __________________________________________
                                                                        Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Pemberton
Dismissed for Want of Prosecution
Filed:   June 9, 2006